Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Pre-Appeal
Upon review of the arguments presented in the pre-appeal, it was brought to the attention of the Office, the reference Zhai was mistakenly identified rather than the Tsai reference, as intended. The Final Office Action mailed 10/8/2021 is hereby vacated. This Final Office which properly identifies the references in the rejection.


Claim Rejections - 35 USC § 112
Claims 1, 3-16, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites:
“sending a test signal in order through the first conductive connector, through the UBM pad, through second portion of the RDL, through the UBM trace, and to the first portion of the RDL”
Claim 9 Recites:

Claim 21 recites:
“sending a signal through the first conductive connector and into the UBM pad, from the UBM pad into the third portion, through the third portion of the RDL and into the UBM trace, and through the UBM trace and into the fourth portion of the RDL”

Support for these limitations are not found anywhere in the original disclosure.  There are no explicit nor implicit statements of “sending a test signal” nor “identifying defective package structures by sending an electrical signal.” The only mention of testing in the originally filed disclosure is found in paragraph 38, reproduced below for convenience:
 Testing may be performed after conductive connectors 1000a, 1000a', 1000b, 1000b' have been formed, e.g., to identify defective package structures.

There is no mention of testing via a signal in the original disclosure.  A general statement of “testing” does not support any particular method of testing. A general statement of “testing” does not support any particular test patterns. There is no disclosure of a “signal” used with “testing” in the original disclosure. “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-16, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (2015/0069623 A1 (“Tsai”) in view of Park US 7,977,783 B1 (“Park”) in view of Kaufmann et al. US 2008/0265408 A1 (“Kaufmann”), in view of Huang et al. US 2016/0071816 A1 (“Huang”). 

Regarding claim 1, Tsai teaches method comprising: 
disposing a through insulation via (TIV) 32/26 adjacent a first die 34 over a polymer layer 24, the polymer layer covering a carrier wafer 20 (Tsai figs. 6-8 – Referenced figures show progression of a method disposing TIV adjacent die over a polymer layer on a carrier.)


    PNG
    media_image1.png
    327
    758
    media_image1.png
    Greyscale

after disposing the TIV adjacent the first die, encapsulating the TIV and the first die with a molding compound 42 (Tsai Fig. 8); 

    PNG
    media_image2.png
    306
    727
    media_image2.png
    Greyscale


44 over a first side of the first die, the first die having a second side opposite the first side Tsai, 

    PNG
    media_image3.png
    322
    776
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    306
    730
    media_image4.png
    Greyscale

forming an under bump metallurgy (UBM) layer 44 (topmost level of RDL layer)1 over the RDL (44 RDL levels located be the topmost level), the UBM layer comprising a UBM trace and a UBM pad (Tsai fig. 11- As understood from the Applicant’s descriptions the UBM is merely the top most layer of the buildup metallization levels which are the RDL layers/levels.  The trace is merely the uppermost layer where a bump may be located.  The claimed trace metallization layer comprises the UBM trace.  The only distinction disclosed between a UBM pad and UBM trace is that a UBM is a location of where a bump will be located.  As observed in Tsai fig. 11, the trace layer/level has a portion that extends from under the bumps, thus has UBM trace and UBM pad portions.)
Note: the insulating material of the RDL build-up levels fills the entire areas between the metal RDL/traces.  This is common/conventional to RDL levels.

after forming the UBM (see below regarding Park forming the passivation layer), forming a first conductive connector [i.e. bump] 48 over and electrically coupled to the UBM pad 44, the first portion of the RDL, the UBM trace, the second portion of the RDL and the UBM pad being electrically connected to the first conductive connector, and wherein the TIV is located directly below the UBM trace and the first portion of the RDL in a vertical direction (Tsai Fig. 11), wherein the vertical direction is parallel to a longitudinal axis of the TIV (Tsai Fig. 11); 

    PNG
    media_image5.png
    288
    613
    media_image5.png
    Greyscale

removing the carrier wafer (Tsai, Fig. 12).

    PNG
    media_image6.png
    217
    728
    media_image6.png
    Greyscale


and exposing (openings 56) the TIV through the polymer layer 24 (Tsai fig. 13).

    PNG
    media_image7.png
    235
    697
    media_image7.png
    Greyscale
 

Regarding features upon which Tsai may be silent upon.  Tsai does not explicitly disclose sending a test signals is a specific order through the device elements. Further, Tsai is silent regarding the specific shapes for the RDL/Traces and then covering the conductive structures with a passivation layer.  

First regarding the RDL/UBM Traces and protective passivation layer, as Tsai notes in ¶22, RDL levels and shapes are conventionally formed to comport with routing requirements. It is also conventional to cover with a passivation layer after forming the trace level (having UBM locations) of an RDL build up structure.  In analogous art, Park teaches:

Park is cited for teaching the claimed shape and configuration regarding the UBM/RDL portions, traces, pads, insulating and passivation layers.  

When looking at the claims and interpreting the claim language in view of Applicant’s own figure 16C, the first and second sections of insulating materials may be interpreted differently from that as applied above regarding Tsai.  

When forming RDL/UBM levels over a device, Park teaches forming a redistribution layer (RDL) (Park Fig. 11A) over a first side of the first die (Park 110);  
the first die (Park 110) having a second side opposite the first side (it is obvious that the Park 110 has a first side and a second side opposite to the first side), 

    PNG
    media_image8.png
    682
    1564
    media_image8.png
    Greyscale

Note:  The Marked up and edited figures have removed elements and numbers for comparison clarity.  It is intended to show a direct comparison and to highlight/emphasize how similar the analogous RDL, UBM, UBM trace, solder ball and insulative material are between the Applicant’s produced shapes and Parks disclosed shapes.

the RDL comprising a first portion [232 – labeled 1st portion] and a second portion [231 - labeled 2nd portion] (See Marked-Up Fig. 5a) 

    PNG
    media_image9.png
    682
    1576
    media_image9.png
    Greyscale

the third section of insulating material (Park Fig. 11A – See Marked-Up fig. 5b – Note: In previous claim sets this third section was originally referred to as the first section2.) of the RDL 

    PNG
    media_image10.png
    269
    633
    media_image10.png
    Greyscale

the third section of the insulating material extending from the first portion of the RDL to the second portion of the RDL (Park Fig. 11A – See Marked-Up fig. 5b – Note: Throughout prosecution the designations first second and third have been interchanged/swapped with amendments3.  It is unclear which portions are intended to be the first, second and third sections of insulating material.  Regardless of name first, second, third section the analogous sections are easily observable in Park figure 11A as highlighted above in Marked up fig. 5b), 
the first portion of the RDL and the second portion of the RDL being at a same level in the RDL (Park Fig. 11A – See Marked-Up fig. 5b); 
(i.e. UBM pad/trace portion) over the RDL layer, the UBM layer comprising a UBM trace and a UBM pad (Park Fig. 11A – See Marked-up Fig. 5C), 

    PNG
    media_image11.png
    684
    1572
    media_image11.png
    Greyscale


a lower portion of the UBM trace being separated from a lower portion of the UBM pad by a second section of insulating material of the RDL (Park Fig. 11a. See Marked-up Fig. 5d), 

    PNG
    media_image12.png
    772
    1608
    media_image12.png
    Greyscale

(Park Fig. 11a. See Marked-up Fig. 5d), 
an uppermost surface of the first section of insulating material being entirely covered by the UBM trace wherein the uppermost surface of the third section of insulating material extends from a first side of the third section of insulating material to a  second side of the third section of insulating material opposite the first side of the third section of insulating materials, the third section of insulating material filling an entire area of the RDL defined below the UBM trace to a straight line extending between a bottommost surface of the first portion of the RDL and a bottommost surface of the second portion of the (Park Fig. 11a. See Marked-up Fig. 5d above and 5e below.  This recited claim language is simply describing the insulation material located under the UBM trace and between the first and second portions of the RDL.  Further note that Park’s elements 233 and 252 [cross under lines in Park’s figure] are not required to be located where shown in figure 11A.  As per Col. 5, lines 46-45 the lines may “detour” around or may linearly connect (for example, not cross under). Accordingly, it is a known option/capability to include only dielectric filling of the entire area.), 

Further regarding the interpretation of “filling the entire area” defined by the imaginary “straight” line:

As will be discussed below, Park teaches filling the entire area4 and the entire area is optionally devoid of the depicted additional elements5.

NOTE: the claim language does not exclude additional elements within the claimed “entire area”.  The claim recites “A method comprising”. "Comprising" is open ended language which means that the named elements are essential, but other elements may be added. 6  The Broadest reasonable interpretation7 of the claim may allow for non-

    PNG
    media_image13.png
    275
    626
    media_image13.png
    Greyscale

The imaginary line illustrated in Fig. 11A of Park meets the scope of the language recited in the method claim.  The straight line extending between a bottommost surface of the first portion of the RDL and a bottommost surface of the second portion of the RD defines the same space below the UBM trace. Because the claim language is open ended, additional elements may be in the defined space.  In this space, the insulating material completely and entirely fills the region defined by the imaginary line.  Park does not disclose or teach any unfilled areas in the defined space.  Omission of additional cross under elements not required would thus be filled by the surrounding insulating material in the region.  This is because formation of the RDLs is performed via a buildup process.  The structure of Park is formed in the manner required by the Applicant’s recited method of “forming”.  As understood from the 
  
Further, one could simply omit the two conductive structures in the configuration of Park 11A.  This alternative configuration is explicitly mentioned in Park col. 5 lines 45-46 when discussing detouring the lines.  An omission of an element and its function when not needed is an obvious design choice.8  Simply, omitting the conductive features from the location would result in the claimed filled space as depicted in Applicant’s own figure 16C.  See marked-up figure 5e.  Simply omitting and rerouting/detouring of wiring lines would be an obvious variant for achieving rerouting of an electrical line/trace as required by the package design.  Simple line/trace routing is understood to provide electrical connections without any unexpected result or benefit.  As such explicitly teaches Park teaches the known process of filling the entirety of the claimed area with only the insulating material.

Park further teaches the limitations:

the UBM trace of the UBM layer electrically coupling the first portion of the RDL to the second portion of the RDL and the second portion of the RDL electrically coupling the UBM trace to the UBM pad (Park Fig. 11a. See Marked-up Fig. 5a-d),
(Park Fig. 11a. See Marked-up Figs. 5a-d),
wherein uppermost surfaces of the UBM trace and the UBM pad are at a second level (Park Fig. 11a. See Marked-up Figs. 5a-d),
the second level being above the first level (Park Fig. 11a. See Marked-up Figs. 5a-d),
after forming the under bump metallurgy (UBM) layer, depositing a passivation layer [840] over the UBM layer (Park Fig. 11a. See Marked-up Fig. 4), wherein a section of the passivation layer separates an upper portion of the UBM trace from an upper portion of the UBM pad and the second section of insulating material of the RDL separates the passivation layer section from the second portion of the RDL; after depositing the passivation layer (Park Fig. 11a. See Marked-up Figs. 4 & 5a-d),

forming a first conductive connector (Park 160) over and electrically coupled to the UBM pad, the first portion of the RDL, the UBM trace (Park Fig. 11a. See Marked-up Figs. 5a-d),
the second portion of the RDL and the UBM pad being electrically connected to the first conductive connector (Park Fig. 11a. See Marked-up Figs. 5a-d), and 

Park clearly teaches the steps of forming UBM/RDL levels, a passivation layer, and a bump connector in the recited shape as required by the claim language.  The difference in shape of the UBM/RDL between prior art Tsai and Park does not change the actual steps recited.  The difference is merely the shapes of the conductive traces 9   Therefore, as evidenced by Park, the mere change in shape of a RDL does not provide a significant manipulative distinction from the process of Tsai in a method claim, as the mere statement of “forming” a particular structure absent of unexpected results, benefits, functional would be considered obvious, as the mere change in shape in the same manner is obvious.

Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the RDL/UBM level of Tsai with the RDL/UBM level as taught by Park, since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding sending a signal, 
Tsai does not teach:
“sending a test signal in order through the first conductive connector, through the UBM pad, through second portion of the RDL, through the UBM trace, and to the first portion of the RDL.” 

	Based upon this, evidentiary References Huang and Kaufman et al. are cited to teach the convention in the art to test package specifically using signals.  Kaufman states test signals can be sent though RDL and UBMS.10  Additionally, Huang et al. teaches this identical concept in ¶ 0023, where the testing may be conducted prior to bonding to other chips, carriers and/or structures.11 
Based upon these teaching, it would be obvious to test connections and dies (“KGD”) specifically using electrical signals prior to connecting to other dies because it would not be cost effective or beneficial to connect together bad or dysfunctional dies.  Huang and Kaufmann in teach that it was known by one of ordinary skill, at the time of filing, to test a manufactured package, specifically using a signal though the bumps and RDL/UBM levels.

Regarding claim 3, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 1, wherein the RDL and the UBM pad electrically connect the first die to the first conductive connector (Tsai fig. 13 – see regarding claim 1).


Regarding claim 5, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 1, further comprising, after the sending the test signal (Huang ¶ 0023), coupling a second package 62 to the RDL using a second set of conductive connectors 68, the second package being proximate the second side of the first die, the second package comprising a second die 66/66 (Tsai fig 15).

Regarding claim 6, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 1, wherein the first portion and the second portion comprise a same material (Tsai fig. 13 – see regarding claim 1 – Park forms at the same time and in same step, thus would be same material.).

Regarding claim 7, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 6, wherein the first portion and the second portion are formed in a same step (Tsai fig. 13 – see regarding claim 1 – Park forms at the same time and in same step, thus would be same material.).

Regarding claim 8, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 1, further comprising forming an insulating layer over the UBM trace (see regarding claim 1 – Park teaches forming the passivation layer over the UBM Trace level).

Regarding claim 9, claim 9 is substantially similar to claim 1 above and is rejected under the same rationale.  As such Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method comprising: 
forming a first package by: laterally encapsulating a first die and a through insulation via (TIV) with a molding compound, the TIV adjacent the first die, the first die having a first side and a second side, the second side opposite the first side, wherein the laterally encapsulating occurs while the first die and the TIV are located over a polymer layer over a carrier wafer; 
after laterally encapsulating the first die and the TIV with the molding compound, forming a first insulating layer over the first side of the first die and the molding compound; 
after forming the first insulating layer, forming a metallization pattern at least partially in the first insulating layer;
 after the forming the metallization pattern, forming a second insulating layer over the metallization pattern; 
the second insulating layer comprising a first insulating region and a second insulating region, wherein after the forming the second insulating layer the metallization pattern comprises a first portion and a second portion separated from the first portion by the second insulating region of the second insulating layer;  
after forming the metallization pattern, forming an under bump metallurgy (UBM) layer over the metallization pattern, wherein: the UBM layer comprises a UBM pad; the first portion and the second portion have top surfaces which are co-planar with each other at a first level; and 
; and 
wherein an uppermost surface of the second insulating region extending fully across the second insulating region is entirely covered by the third portion of the UBM layer and the second insulating region filling an entire area of the metallization pattern defined below the third portion of the UBM layer to a straight line extending between a bottommost surface of the first portion of the metallization pattern and a bottommost surface of the second portion of the metallization pattern;   
after forming the UBM layer, forming a third insulating layer over the UBM layer; and 
after forming the third insulating layer, forming a first conductive connector over the UBM layer; wherein the first portion, the second portion, the third portion, and the UBM pad are electrically coupled to the first conductive connector, and wherein the third portion of the UBM layer is directly above the TIV along a line perpendicular to a top surface of the TIV;    
removing the carrier wafer after the forming the third insulating layer;    
after the removing the carrier wafer, forming an opening through the polymer layer to expose the TIV;   


Regarding claim 10, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 9, wherein the metallization pattern and the UBM layer electrically connects the first die to the first conductive connector.

 	Regarding claim 11, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 9, wherein the UBM layer is conformably deposited (See Tsai and/or Park.  Both Park and Tsai teach a basic build up process when forming RDL.  As shown in Park 7A-7B the buildup process includes the top UBM trace level of the RDL may be conformally deposited over a patterned insulation layer.)   

    PNG
    media_image14.png
    457
    539
    media_image14.png
    Greyscale


Regarding claim 12, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 9, wherein the first portion and the second portion comprise a same material (Tsai fig. 13 – see regarding claim 1 – Park forms at the same time and in same step, thus would be same material.).

Regarding claim 13, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 12, wherein the first portion and the second portion comprise a different material than the third portion (Park Col. 3 lines 4+)

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select appropriate conductive materials, same or different, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 14, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 9, wherein the first portion and the second portion are formed in a same step (See Parks figures 7A-7B – in a generic build up process each layer is formed in a same step.  The recited portions are part to the same layer, thus by performing the standard build up process, these portions of the same RDL layer will be formed in the same step.)   

Regarding claim 15, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 9 further comprising, after the forming the first conductive connector, coupling a second package to the first package using a second set of conductive connectors, the second package being proximate the second side of the first die (See Tsai progression of figures 11 -15)   


Regarding claim 16, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 15 further comprising, coupling a substrate to the first package using the first conductive connector, and wherein the second package comprises a second die (Tsai fig. 15).   



Regarding claim 21, claim 21 is substantially similar to claim 1 above and is rejected under the same rationale.  As such Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of forming a package structure, the method comprising: 
forming a first package by: disposing a through insulation via (TIV) adjacent a die over a polymer layer, the die having a first side and a second side opposite the first side, wherein the polymer layer is located over a carrier wafer during the disposing the TIV;
 after disposing the TIV adjacent the die, laterally encapsulating the die and the TIV with a molding compound; after laterally encapsulating the die and the TIV, forming a redistribution layer (RDL) over the first side of the die and the molding compound;
after forming the RDL, forming a first insulating layer over the RDL, the first insulating layer comprising a first insulating portion and a second insulating portion; after forming the first insulating layer, disposing an under bump metallurgy (UBM) layer over the RDL; 
; 
after forming the second insulating layer, disposing a first conductive connector over a first portion of the UBM layer, wherein: the UBM layer comprises a second portion separated from the first portion by a- first the third insulating portion of the second insulating layer, wherein the second portion has a top surface facing away from the die, the top surface comprising a first indentation and a second indentation, wherein the fourth insulating portion extends into and fills both the first indentation and the second indentation and also extends to make physical contact with both the first conductive connector and a planar surface of the first portion of the UBM layer, the planar surface also being in physical contact with the first conductive connector; 
the first portion comprises a UBM pad of the UBM layer and the second portion comprises a UBM trace of the UBM layer and does not comprise the UBM pad or another UBM pad;
the RDL comprises a third portion disposed under the UBM layer and electrically coupling the first portion and second portion of the UBM layer and the RDL comprises a fourth portion disposed under the UBM layer, the UBM trace electrically coupling the third portion and fourth portion of the RDL, the first indentation overlying an area of the fourth portion of the RDL layer that is in physical contact with the UBM trace and the second indentation overlying an area of the third portion of the RDL layer that is in physical contact with the second portion of the UBM layer; 
;
uppermost surfaces of the first portion and the second portion are at a same level as an uppermost surface of the UBM layer; 
an uppermost surface of the second insulating portion being entirely covered by the second portion of the UBM layer and the second insulating portion filling an entire area defined below the second portion of the UBM layer to a straight line extending between a bottommost surface of the third portion of the RDL and a bottommost surface of the fourth portion of the RDL; and 
sending a signal through the first conductive connector and into the UBM pad, from the UBM pad into the third portion, through the third portion of the RDL and into the UBM trace, and through the UBM trace and into the fourth portion of the RDL; and 
removing the carrier wafer and exposing the TIV through the polymer layer.

Regarding claim 22, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 21, further comprising electrically connecting the die to the first conductive connector through the RDL and the UBM layer (Tsai fig. 15)

Regarding claim 23, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 21, further comprising coupling a second (Tsai fig. 15).

Regarding claim 24, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 23, further comprising coupling a substrate to the first package using the first conductive connector, wherein the second package comprises a second die (Tsai fig. 15).

Regarding claim 25, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 24, wherein the first insulating layer material comprises a different material than the second insulating layer. material (Park Col. 3 lines 4+)
Park teaches the metal used for the RDL and UBM levels may comprise different materials.  The materials may be selected for their known suitability at the specific location.  I.e. bonding or merely being a conducting pathway.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select appropriate conductive materials, same or different, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 26, Tsai in view of Park in view of Kaufmann et al. in view of Huang et al. teach the method of claim 1, wherein the forming the underbump metallurgy layer is conformally deposited (See Tsai and/or Park.  Both Park and Tsai teach a basic build up process when forming RDL.  As shown in Park 7A-7B the buildup process includes the top UBM trace level of the RDL may be conformally deposited over a patterned insulation layer.)   



Examiner’s Note:  The following is an additional secondary rejection of all claims where Zhai is used as the primary reference as applied in the previous application history.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-16,  and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0260684 A1) (“Zhai”), in further support view of Park (US 7,977,783 B1) (“Park”), in supporting view of Lai et al. (US 9,559,081 B1) (“Lai”), in view of Kaufmann et al. (US 2008/0265408 A1) (“Kaufmann”), in view of Huang et al. (US 2016/0071816 A1) (“Huang”) in view of Tsai et al. 2015/0069623 A1).

    PNG
    media_image15.png
    613
    1080
    media_image15.png
    Greyscale



Regarding claim 1 (Interpretation in view of Applicant’s figure 16B), Zhai teaches: 
disposing a through insulation via (TIV) (Zhai 140) adjacent a first die (Zhai 150) over a die attach film (¶’s 38 & 44,  Cited for the convention teaching of where generically in the art attach film is understood to be an adhesive film; Thus Zhai 160 can be an adhesive film but is noted that it may not specifically be disclosed as a polymer), the die attach film [160] covering a carrier wafer (Zhai - 130/125 The analogous Carrier of the process is depicted alone in figure 5 prior to attaching the Die and forming TIVs), 
the die attach film (Zhai Fig. 6A - 160) covering a carrier wafer (Zhai Fig. 6A - 130/125);  
after disposing the TIV (Zhai 140) adjacent the first die (Zhai 150), encapsulating the TIV and the first die with a molding compound (Zhai Fig. 7A 170); 
after encapsulating the TIV (Zhai 140) and the first die (Zhai 150), forming a redistribution layer (RDL) (Zhai Fig. 10 - 180) over a first side of the first die (Zhai 150);  
the first die (Zhai 150) having a second side opposite the first side (it is obvious that the Zhai 150 has a first side and a second side opposite to the first side), 
the RDL comprising a first portion, a second portion, a first section of insulating material, a second section of insulating material, and a third section of insulating material12 (As shown in Examiner’s annotated Zhai figure 10 below, one can see that the first portion and second portion are different parts of element 186 just as Applicant first portion and second portion are different parts of the same element, albeit with different labels.  Additionally, provided later in this rejection, the capability to modify the shape of the RDL/UBM level (i.e. Metal and insulating layers) is demonstrated by Park.  As later demonstrated by Park, it is obvious to form the RDL/UBM level having the shape as claimed with the same process as claimed.  As evidenced by Park, the shapes claimed if not interpreted to read upon Zhai are none the less an obvious known shape and also known to be independent of the process (i.e. Park forms the layers in the identical manner and process as disclosed in Zhai.  The shape does not affect the steps, as such the mere claiming of a particular shape is shown by Parker not to significantly manipulate the process of Zhai.  The process of forming the RDL is the same, and the process claim is merely claiming an arbitrary shape without any unexpected result or benefit13.  See later discussion of Park relative to Zhai below for more discussion regarding obviousness of the claimed method of forming the particular shapes.). 


    PNG
    media_image16.png
    805
    1575
    media_image16.png
    Greyscale


the first portion of the RDL being separated from the second portion of the RDL by a first section of insulating material (Zhai – 183 -lower/bottom surface of layer) of the RDL (Zhai Fig. 10 – The first and second portions are separated and have insulating material 183 located between identical first and second portions.   Note, the highlighted circled regions in the Office’s Marked up Fig. 1.  The identified and circled 1st and 2nd portions of the RDL regions are separated)
the first section of the insulating material extending from the first portion of the RDL to the second portion of the RDL (The insulating material Zhai 183 extends from the first portion to the second portion. See Office’s marked up Fig. 1), 
the first portion of the RDL and the second portion of the RDL being at a same level in the RDL (Both RDL/UBM portions of Zhai are shown to be at the same level.  See Office’s marked up Fig. 1); 
forming an under bump metallurgy (UBM) layer (i.e. UBM trace portion) over the RDL (As best understood this is merely a part of the same RDL/UBM level claimed above. The upper RDL/UBM layer is clearly formed over the lower portions of RDL in the same exact manner as understood from Applicant’s own figure 16B.  See Introduction), the UBM layer comprising a UBM trace and a UBM pad (Zhai shows a UBM region of the RDL, the outer peripheral portion of the UBM region of the RDL meet the Applicant’s description.  See Marked up figure 2-3), 

    PNG
    media_image17.png
    803
    1566
    media_image17.png
    Greyscale

a lower portion of the UBM trace being separated from a lower portion of the UBM pad by a second section (Zhai 183) of insulating material of the RDL (Zhai fig. 10 See Offices Marked-up Fig. 2.), 
the second section of insulating material of the RDL contacting an uppermost surface of the second portion of the RDL (Zhai 183 contacts the RDL/UBM is the identical manner as depicted in Applicant’s figure 16B.  See Offices Marked-up Fig. 2), 
an uppermost surface [a finite portion] of the first section of insulating material being entirely covered [the finite portion is entirely covered.)by the UBM trace and the first section of insulating material filling an entire area of the RDL defined below the (Zhai - 183 contacts the RDL/UBM is the Identical manner as depicted in Applicant’s figure 16B.  See Office’s Marked-up Fig. 3.),

    PNG
    media_image18.png
    808
    1573
    media_image18.png
    Greyscale

the UBM trace of the UBM layer electrically coupling the first portion of the RDL to the second portion of the RDL and the second portion of the RDL electrically coupling the UBM trace to the UBM pad (Zhai fig. 10),  
wherein uppermost surfaces of the first portion of the RDL and the second portion of the RDL are at a first level (Zhai fig. 10), and 
wherein uppermost surfaces of the UBM trace and the UBM pad are at a second level (Zhai fig. 10 – See Office’s Marked-up figures 1-3),
the second level being above the first level (Zhai fig. 10); 
forming a first conductive connector (Zhai 190) over and electrically coupled to the UBM pad, the first portion of the RDL, the UBM trace (Zhai fig. 10), 
 (Zhai fig. 10), and 
wherein the TIV (140) is located directly below the UBM trace and the first portion of the RDL in a vertical direction (Zhai fig. 10),  
wherein the vertical direction is parallel to a longitudinal axis of the TIV (Zhai fig. 10). 

Zhai does not teach:  
The die attach film is specifically a polymer layer.
However, Zhai teaches die attach films are known to be an adhesive (Zhai ¶38).
	Evidentiary Reference Lai teaches die attach adhesives for attaching dies to a carrier are known to be polymer materials.  The adhesive die attach film is a polymer layer. (Lai, col. 8 at lines 1-3, where an adhesive film 102 for attaching a die is a polymer layer in figure 3).  
	
Thus, Lai evidences that one of ordinary skill in the art would understand that when Zhai discusses an adhesive die attach film that said adhesive is a polymer layer.   Thus, it would have been obvious to one having ordinary skill in the art at the time the invention one of ordinary skill in the art reading Zhai would know that to use a polymer die attach film would have been equivalent to selecting a polymer adhesive. This is because it has been held to be within the general skill of a worker in the art to select a 14 

Zhai is silent with respect to the limitation:
after forming the under bump metallurgy (UBM) layer, 
depositing a passivation layer over the UBM layer, wherein a section of the passivation layer separates an upper portion of the UBM trace from an upper portion of the UBM pad and the second section of insulating material of the RDL separates the passivation layer section from the second portion of the RDL; after depositing the passivation layer forming the conductive connector.

Even though Zhai is silent with respect to the limitation above applying or adding a further passivation layer covering the exposed RDL/UBM portions thereby forming passivation layers in the location was known and practiced in the art.  This is evidenced by evidentiary Reference Park (Park, Fig. 11A & Col. 10 ln 38+). Park teaches passivation layers are generically understood and used in the art for protection, and formed after forming the UBM/RDL level before forming the solder bump. 

    PNG
    media_image19.png
    528
    950
    media_image19.png
    Greyscale

When one forms the passivation/protective layer before the bumps, the layer functions as a solder resist layer protecting the regions of the RDL where the bump is not, or will not, be formed.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhai with Park to provide a passivation layer prior to forming the bumps. This is because it would provide protection to the rest of the device while forming said bumps. Further, because it would be applying a known technique to a known device, and this improvement would yield predictable results (i.e. protection) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

identical shape and configuration claimed regarding the UBM/RDL portions, traces, pads, insulating and passivation layers.  
When looking at the claims and interpreting the claim language in view of Applicant’s own figure 16C, the first and second sections of insulating materials may be interpreted differently from that as applied above regarding Zhai.  

When forming RDL/UBM levels over a device, Park teaches forming a redistribution layer (RDL) (Park Fig. 11A) over a first side of the first die (Park 110);  
the first die (Park 110) having a second side opposite the first side (it is obvious that the Park 110 has a first side and a second side opposite to the first side), 

    PNG
    media_image8.png
    682
    1564
    media_image8.png
    Greyscale

the RDL comprising a first portion [232] and a second portion [231] (See Marked-Up Fig. 5a) 

    PNG
    media_image9.png
    682
    1576
    media_image9.png
    Greyscale

the first portion of the RDL being separated from the second portion of the RDL by the third section of insulating material (Park Fig. 11A – See Marked-Up fig. 5b) of the RDL 

    PNG
    media_image10.png
    269
    633
    media_image10.png
    Greyscale

the third section of the insulating material extending from the first portion of the RDL to the second portion of the RDL (Park Fig. 11A – See Marked-Up fig. 5b – Note: Regardless of name first, second, third section the analogous sections are easily observable in Park figure 11A as highlighted above in Marked up fig. 5b), 
(Park Fig. 11A – See Marked-Up fig. 5b); 
forming an under bump metallurgy (UBM) layer (i.e. UBM pad/trace portion) over the RDL layer, the UBM layer comprising a UBM trace and a UBM pad (Park Fig. 11A – See Marked-up Fig. 5C), 

    PNG
    media_image11.png
    684
    1572
    media_image11.png
    Greyscale



a lower portion of the UBM trace being separated from a lower portion of the UBM pad by a second section of insulating material of the RDL (Park Fig. 11a. See Marked-up Fig. 5d), 

    PNG
    media_image12.png
    772
    1608
    media_image12.png
    Greyscale

the second section of insulating material of the RDL contacting an uppermost surface of the second portion of the RDL (Park Fig. 11a. See Marked-up Fig. 5d), 
an uppermost surface of the first section of insulating material being entirely covered by the UBM trace wherein the uppermost surface of the third section of insulating material extends from a first side of the third section of insulating material to a  second side of the third section of insulating material opposite the first side of the third section of insulating materials, the third section of insulating material filling an entire area of the RDL defined below the UBM trace to a straight line extending between a bottommost surface of the first portion of the RDL and a bottommost surface of the second portion of the (Park Fig. 11a and Col. 5 lines 45-46. See Marked-up Fig. 5d above and 5e below), 

Regarding the interpretation of “filling the entire area” defined by an imaginary “straight” line:
The language does not exclude additional elements within the boundaries.  Note the claim recites “A method comprising”. "Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.” 15  Broadest reasonable interpretation16 the claim may allow for un-recited elements, such as 

    PNG
    media_image13.png
    275
    626
    media_image13.png
    Greyscale

Visualizing an imaginary line in Fig. 11A of Park as claimed, Park still meets the scope of the language recited in the method claim.  The straight line extending between a bottommost surface of the first portion of the RDL and a bottommost surface of the second portion of the RD defines the same space, even though additional elements may be in the defined space.  In this space, the insulating material completely and entirely fills the region defined by the imaginary line.  Note that Park does not demonstrate of identify any unfilled areas in the defined space.  As such the method of filling the entire spaces is clearly suggested and understood.  Further omission of the additional cross under elements in the region by detouring them would not result or suggest leaving open spaces.  Creating open spaces by not filling the entirety of the area would require changing the process of filling the space as understood in Park.  The structure of Park is formed in the manner as broadly required by the Applicant’s recited method of “forming”.  As understood from the Applicant’s disclosure the RDL/UBM 
  
Alternatively, one could simply omit the two conductive structures in the configuration of Park 11A.  This alternative configuration is explicitly mentioned in Park col. 5 lines 45-46 when discussing detouring the lines.  An omission of an element and its function when not needed is an obvious design choice.17  Simply, omitting the conductive features from the location would result in the claimed filled space as depicted in Applicant’s own figure 16C.  See marked-up figure 5e.  Simply omitting and rerouting/detouring of wiring lines would be an obvious variant for achieving rerouting of an electrical line/trace as required by the package design.  Simple line/trace routing is understood to provide electrical connections without any unexpected result or benefit.  

Park further teaches the limitations:

the UBM trace of the UBM layer electrically coupling the first portion of the RDL to the second portion of the RDL and the second portion of the RDL electrically coupling the UBM trace to the UBM pad (Park Fig. 11a. See Marked-up Fig. 5a-d),
wherein uppermost surfaces of the first portion of the RDL and the second portion of the RDL are at a first level (Park Fig. 11a. See Marked-up Figs. 5a-d),
(Park Fig. 11a. See Marked-up Figs. 5a-d),
the second level being above the first level (Park Fig. 11a. See Marked-up Figs. 5a-d),
after forming the under bump metallurgy (UBM) layer, depositing a passivation layer [840] over the UBM layer (Park Fig. 11a. See Marked-up Fig. 4), wherein a section of the passivation layer separates an upper portion of the UBM trace from an upper portion of the UBM pad and the second section of insulating material of the RDL separates the passivation layer section from the second portion of the RDL; after depositing the passivation layer (Park Fig. 11a. See Marked-up Figs. 4 & 5a-d),

forming a first conductive connector (Park 160) over and electrically coupled to the UBM pad, the first portion of the RDL, the UBM trace (Park Fig. 11a. See Marked-up Figs. 5a-d),
the second portion of the RDL and the UBM pad being electrically connected to the first conductive connector (Park Fig. 11a. See Marked-up Figs. 5a-d), and 

Park clearly teaches the steps of forming UBM/RDL levels, a passivation layer, and a bump connector in the recited shape as required by the claim language.  The difference in shape of the UBM/RDL between prior art Tsai and Park does not change the actual steps recited.  The difference is merely shapes of the conductive traces and insulating levels which make up RDL/UBM levels.  The change in shape is not understood to provide any further unexpected results, benefit of functionality, and is 18   Therefore, as evidenced by Park, the mere change in shape of a RDL does not provide a significant manipulative distinction from the process of Zhai in a method claim, as the mere statement of “forming” a particular structure absent of unexpected results, benefits, functional would be considered obvious, as the mere change in shape in the same manner is obvious.

Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the RDL/UBM level of Zhai with the RDL/UBM level as taught by Park, since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding sending a signal, 
Zhai does not teach:
“sending a test signal in order through the first conductive connector, through the UBM pad, through second portion of the RDL, through the UBM trace, and to the first portion of the RDL.” 

	Based upon this, evidentiary References Huang and Kaufman et al. are cited to teach the convention in the art to test package specifically using signals.  Kaufman states test signals can be sent though RDL and UBMS.19  Additionally, Huang et al. teaches this identical concept in ¶ 0023, where the testing may be conducted prior to bonding to other chips, carriers and/or structures.20 
Based upon these teaching, it would be obvious to test connections and dies (“KGD”) prior to connecting to other dies because it would not be cost effective or beneficial to connect together bad or dysfunctional dies.  Huang and Kaufmann in teach that it was known by one of ordinary skill, at the time of filing, to test a manufactured package, specifically using a signal though the bumps and RDL/UBM levels.


Zhai does not teach:
removing the carrier wafer and exposing the TIV through the polymer layer. 

Zhai teaches forming the configured arrangement on a permanent carrier.  

However, evidentiary Reference Lai teaches:

 As disclosed in Lai, an adhesive polymer die attach film are releasable, thus the die attach film in Zhai is capable of being released. As observed in the progression of figures in Lai, the RDL and bumps may be formed on an encapsulated chip with adjacent TIVs.  This portion of the process is directly analogous to the process in Zhai, and as claimed.  As understood from Lai, one of ordinary skill in the art could substitute the permanent carrier having functional chips of Zhai with the temporary carrier of Lai to mitigating damage to a permanent carrier having functional chips.  As further shown in Lai upon forming the analogous UBM/RDL level, the temporary carrier can be removed and replaced with a permanent carrier directly to the permanent carrier of Zhai. It is note, that in paragraph 35 of Lai connectors are made on the back side to the TIV to attach the permanent carrier having functional chips.  The connection is made through a polymer dialectic layer, demonstrating the obvious if not inferred step of forming an opening to expose the TIV.  
Further support may be found in Tsai et al. Figures 1-15 which teach the same process as claimed, explicitly depicting the suggested modifications to Zhai as described above.  Zhai teaches the analogous forming a TIVs, encapsulated chip, and RDL/UBM leaves on a polymer layer of a carrier.  The carrier is specifically a temporary carrier.  The carrier is removed.  TIVs are exposed through the polymer layer and a second permanent carrier having functional chips is attached/connected though the openings exposing the TIVs.


    PNG
    media_image20.png
    324
    755
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    387
    765
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    474
    764
    media_image22.png
    Greyscale




The methods shown in Zhai and Lai and/or Tsai are understood by one of ordinary skill in the art to be functional equivalents, and could easily substituted for one another.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the initial carrier of Zhai with the initial carrier as taught by Lai/Tsai for the reason stated above, and because it is a since simple substitution of one known element (initial permanent carrier) for another (initial temporary carrier). And, this simple substitution would obtain predictable results by achieving identical structural, functionality, and/or operation in the final package configuration. Thus, it is considered obvious to one of ordinary skill in the art.21 



Regarding claim 3, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 1, wherein the RDL and the UBM pad electrically connect the first die to the first conductive connector (Zhai fig. 10 & Park Fig. 11A – See marked up figs. 1-5e).



Regarding claim 5, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 1, further comprising, after the sending the test signal (Huang ¶ 0023), , coupling a second package to the RDL using a second set of conductive connectors, the second package being proximate the second side of the first die, the second package comprising a second die (Zhai fig. 10 & Park Fig. 11A in view of Huang and Kaufman et – See Claim 1 Regarding sending a test signal.  The cited connector bumps are understood to be for coupling to additional packages.).

Regarding claim 6, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 1, wherein the first portion and the second portion comprise a same material (Zhai fig. 10 & Park Fig. 11A – See marked up figs. 1-5e).

Regarding claim 7, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 6, wherein the first portion and the second portion are formed in a same step (Zhai fig. 10 & Park Fig. 11A – See marked up figs. 1-5e, the portions are of the same level, thus formed at the same time).

Regarding claim 8, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of (Zhai fig. 10 & Park Fig. 11A – See marked up figs. 1-5e – i.e. passivation layer).

Regarding claim 9, claim 9 is substantially similar to claim 1 above and is rejected under the same rationale.  As such Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method comprising: 
forming a first package by: 
laterally encapsulating a first die and a through insulation via (TIV) with a molding compound, the TIV adjacent the first die, the first die having a first side and a second side, the second side opposite the first side, wherein the laterally encapsulating occurs while the first die and the TIV are located over a polymer layer over a carrier wafer (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-3);
after laterally encapsulating the first die and the TIV with the molding compound, forming a first insulating layer over the first side of the first die and the molding compound; after forming the first insulating layer, forming a metallization pattern at least partially in the first insulating layer; 
after the forming the metallization pattern, forming a second insulating layer over the metallization pattern, the second insulating layer comprising a first insulating region and a second insulating region wherein after the forming the second insulating layer the metallization pattern comprises a first portion and a second portion separated from the first portion by a second insulating region of the first insulating layer; after forming the metallization pattern, forming an under bump metallurgy (UBM) layer over the (See regarding claim 1); after forming the UBM layer, forming a second insulating layer over the UBM layer; and after forming the second insulating layer, forming a first conductive connector over the UBM layer, wherein the first portion, the second portion, the third portion, and the UBM pad are electrically coupled to the first conductive connector, and wherein the third portion of the UBM layer is directly above the TIV along a line perpendicular to a top surface of the TIV; removing the carrier wafer after the forming the third insulating layer; after the removing the carrier wafer (see regarding claim 1 discussion regarding obviousness of using a temporary carrier or permanent carrier.  Using a temporary carrier results with a removal of a carrier step.), forming an opening (see regarding claim 1, Tsai figs. 1-15, Zhai fig. 10 & Park. See marked up figs. 1-5e); and 
after forming the first conductive connector, identifying defective package structures by sending an electrical signal from the first conductive connector, through the UBM pad, through the second portion of the metallization pattern, through the third portion of the UBM layer, and to the first portion of the metallization pattern, in this order 22(see regarding claim 1, Zhai fig. 10 & Park Fig. 11A in view of Huang and Kaufman et – See Claim 1 Regarding sending a test signal.  The cited connector bumps are understood to be for coupling to additional packages.).

Regarding claim 10, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 9, wherein the metallization pattern and the UBM layer electrically connects the first die to the first conductive connector (Zhai fig. 10 & Park Fig. 11A – See marked up figs. 1-5e).

Regarding claim 11, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 9, wherein the UBM layer is conformally deposited (Zhai fig. 10 & Park Fig. 11A – See marked up figs. 1-5e).

Regarding claim 12, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 9, wherein the first portion and the second portion comprise a same material (Zhai fig. 10 & Park Fig. 11A – See marked up figs. 1-5e).

Regarding claim 13, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang teach well known conventional in the art method of claim 12, wherein the first portion and the second portion comprise a different material than the third portion (Park Col. 3 lines 4+)
Park teaches the metal used for the RDL and UBM levels may comprise different materials.  The materials may be selected for their known suitability at the specific location.  I.e. bonding or merely being a conducting pathway.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select appropriate conductive materials, same or different, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
 
Regarding claim 14, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 9, wherein the first portion and the second portion are formed in a same step (Zhai fig. 10 & Park Fig. 11A – See marked up figs. 1-5e, the portions are of the same level, thus formed at the same time).

Regarding claim 15, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 9 further comprising, after the forming the first conductive connector, coupling a second package to the first package using a second set of conductive connectors, the second package being proximate the second side of the first die (Zhai fig. 10 & Park Fig. 11A in view of Huang and Kaufman et – See Claim 1 Regarding sending a test signal.  The cited connector bumps are understood to be for coupling to additional packages.).

Regarding claim 16, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 15 further comprising, coupling a substrate to the first package using the first conductive connector, and wherein the second package comprises a second die (Zhai fig. 10 & Park Fig. 11A in view of Huang and Kaufman et – See Claim 1 Regarding sending a test signal.  The cited connector bumps are understood to be for coupling to additional packages.).


Regarding claim 21, claim 21 is substantially similar to claim 1 above and is rejected under the same rationale.  As such Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of forming a package structure, the method comprising: forming a first (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-3); 
after laterally encapsulating the die and the TIV, forming a redistribution layer (RDL) over the first side of the die and the molding compound (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e regarding Park);
after forming the RDL, forming a first insulating layer over the RDL, the first insulating layer comprising a first insulating portion and a second insulating portion (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e regarding Park demonstrating the capability of forming a UBM/RDL pattern having the claimed shape.);
after forming the first insulating layer, disposing an under bump metallurgy (UBM) layer over the RDL (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e); 
after disposing the UBM layer over the RDL, forming (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e – A direct 1 to 1 matching may be observed between the shapes in Park to compare to the structures being claimed.  Regardless to the name of the “portion, section, etc.” recited, the same features may be observed and pointed to.  The shapes are known to be formed when forming RDL/UBM layers.);  
after forming the insulating layer, disposing a first conductive connector over a first portion of the UBM layer, wherein: the UBM layer comprises a second portion separated from the first portion by a first insulating material of the insulating layer, wherein the second portion has a top surface facing away from the die, the top surface comprising a first indentation and a second indentation, wherein the first insulating material extends into and fills both the first indentation and the second indentation and also extends to make physical contact with both the first conductive connector and a planar surface of the first portion of the UBM layer, the planar surface also being in physical contact with the first conductive connector(see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e);  
the first portion comprises a UBM pad of the UBM layer and the second portion comprises a UBM trace of the UBM layer and does not comprise the UBM pad or another UBM pad (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e);  
the RDL comprises a third portion disposed under the UBM layer and electrically coupling the first portion and second portion of the UBM layer and the RDL comprises a fourth portion disposed under the UBM layer, the UBM trace electrically coupling the third portion and fourth portion of the RDL, the first indentation overlying an area of the fourth portion of the RDL layer that is in physical contact with the UBM trace and the second indentation overlying an area of the third portion of the RDL layer that is in (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e);  
the first portion, second portion, third portion, and fourth portion are electrically connected to the first conductive connector, wherein a first point directly overlies a second point in a first direction, the first direction being parallel with a sidewall of the die, the first point being located within the second portion, and the second point being located on a first surface of the TIV (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-3);   
uppermost surfaces of the first portion and the second portion are at a same level as an uppermost surface of the UBM layer (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e);  
an uppermost surface of the second insulating portion being entirely covered by the second portion of the UBM layer and the second insulating portion filling an entire area defined below the second portion of the UBM layer to a straight line extending between a bottommost surface of the third portion of the RDL and a bottommost surface of the fourth portion of the RDL (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e); and 
sending a signal through the first conductive connector and into the UBM pad, from the UBM pad into the third portion, through the third portion of the RDL and into the UBM trace, and through the UBM trace and into the fourth portion of the RDL (Zhai fig. 10 & Park Fig. 11A in view of Huang and Kaufman et – See Claim 1 Regarding sending a test signal); and 
(see regarding claim 1, Tsai Figs. 1-15, Zhai fig. 10 & Park. See marked up figs. 1-5e);  

Regarding claim 22, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 21, further comprising electrically connecting the die to the first conductive connector through the RDL and the UBM layer (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e);  

Regarding claim 23, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 21, further comprising coupling a second package to the first package using a second set of conductive connectors, the second package being proximate the second side of the die (Zhai fig. 10 & Park Fig. 11A in view of Huang and Kaufman et – See Claim 1 Regarding sending a test signal.  The cited connector bumps are understood to be for coupling to additional packages.).

Regarding claim 24, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 23, further comprising coupling a substrate to the first package using the first conductive connector, wherein the second package comprises a second die (Zhai fig. 10 & Park Fig. 11A in view of Huang and Kaufman et – See Claim 1 Regarding sending a test signal.  The cited connector bumps are understood to be for coupling to additional packages.).

Regarding claim 25, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 24, wherein the first insulating -layer comprises a different material than the second insulating -layer (Park Col. 3 lines 4+)
Park teaches the metal used for the RDL and UBM levels may comprise different materials.  The materials may be selected for their known suitability at the specific location.  I.e. bonding or merely being a conducting pathway.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select appropriate conductive materials, same or different, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 26, Zhai in view of Park in view of Lai et al. in view of Kaufmann in view of Huang in view of Tsai teach well known conventional in the art method of claim 1, wherein the forming the underbump metallurgy layer is conformally deposited (see regarding claim 1, Zhai fig. 10 & Park. See marked up figs. 1-5e);  

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/1/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: As per Applicant’s disclosure the topmost RDL level is the UBM and UBM trace where the UBM is the portion of the RDL where a solder ball may be located while a UBM trace is a portion of the topmost RDL level where no solder ball is located.  
        2 Amendments filed 10/29/2020 change the designation “first section of insulating material” to “third section of insulating material”.
        3 See amendments filed 10/29/2020.
        4 Filling the entire area is the result of forming the RDL/UBM levels by a standard build up process.
        5 Park col. 5 lines 45-46 – the additional elements are known to be detoured from the area.
        6 The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450
        7 During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
        8 MPEP 2144.04 II A, “An Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired”
        
        9 In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
        10 Kaufmann at ¶ 0041.
        11 Huang see progression of method shown in figures 8-10.
        12 As shown in Office’s Marked-up figure 3, Applicant’s own highlighted portions in figure 16B identify first portion is 1640, and the second portion is 1650. As discussed in the Introduction section above the first portion of the RDL is synonymous with a portion of the UBM as stated in Applicant’s Brief at pg. 4. Where Applicant explicitly states that regions of the RDL are also UBM portions (i.e. trace). 
        13 See prosecution history and interview summaries. The specification does not provide any unexpected results, benefits, and/or operation/function.  Applicants have stated and confirmed this understanding several times during the numerous interviews. 
        14 MPEP 2144.07, citing in re Leshin, 277 F.2d 197 (CCPA 1960).
        
        15 The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450
        16 During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
        17 MPEP 2144.04 II A, “An Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired”
        
        18 In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
        19 Kaufmann at ¶ 0041.
        20 Huang see progression of method shown in figures 8-10.
        21 KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
        22 Note: The italicized language was first introduced in the Application by amendments filed 12/5/2019.  There is or support for his limitation found in the original application documents filed 5/17/2016.  This claim and all subsequent depending claims are also rejected under 112 as a new matter rejection.